DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on October 18, 2022 has been entered.
The amendment of claims 1, 2, 6, 7, 8, and 10 and cancellation of claims 4 and 9 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections and claim interpretation under 35 U.S.C. 112(f) have been withdrawn.

Response to Arguments
Applicant's arguments filed October 18, 2022, with respect to the 35 U.S.C. 103 rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art does not teach the amended claims because the prior art does not teach limiting the parameters (e.g., h11, h12, h13, h21, h22, h31) according to shooting information of angles, directions and distances of the camera and because the parameters do not fall within a reasonable range.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “angles, directions, and distances of camera” and “falling within a reasonable range”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The amended claims only state that the perspective transformation parameters are limited according to a shooting information of the image capture unit. The claims do not recite any limitations related to angles, directions, distances of the image capture unit. The claims also do not recite any “reasonable range” when limiting the parameters. Using the broadest reasonable interpretation, the “limiting” can by any predetermined criteria (since the claims do not recite a specific range) and “shooting information” can be related to any information related to the image capture unit when it is being used to “shoot” the images (the claims do not specify that the “shooting information” has to correspond to angles, directions and distances). Alhussein pg. 50 right column teaches that “the homography matrix is determined, which is used to change the position of every pixel of the image into a specific position on its plane” and Alhussein eqn. (2) & pg. 55 left column teaches that “For VLP extraction in images of vehicles captured in varying conditions, such as different background, different capturing angles, and variable distances between the camera and the vehicle, an algorithm is developed” (emphasis added).
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al. (US 9,785,855 B2), in view of Alhussein et al. (“Vehicle License Plate Detection and Perspective Rectification,” ELEKTRONIKA IR ELEKTROTECHNIKA, ISSN 1392-1215, VOL. 25, NO. 5, 2019), hereinafter referred to as Gordo Soldevila and Alhussein, respectively.
Regarding claim 1, Gordo Soldevila teaches an image correction method based on deep learning, comprising:
capturing an image by an image capture circuit, the image contains at least one character; receiving the image by a deep learning model, and performing perspective transformation to the image (Gordo Soldevila col. 2 lines 52-57: “the neural network can be implemented as a CNN (Convolutional Neural Network)” – CNN is a type of a deep learning network; Gordo Soldevila col. 7 lines 13-20: “These license plates are automatically localized and cropped from images capturing the whole vehicle and an automatic perspective transformation has been applied to straighten them”; Gordo Soldevila col. 12 lines 57-62: “The image-capturing unit 108 can be, for example, an ALPR camera or other digital video camera and can capture an image 210 of, for example, a license plate 211 of a vehicle 205”; Gordo Soldevila Fig. 4: 232-236);
performing a perspective transformation on the image according to obtain a corrected image containing a front view of the at least one character (Gordo Soldevila col. 7 lines 13-20 discussed above; Gordo Soldevila Fig. 4: 210);
generating a rectangular corrected image containing the front view of the at least one character according to the image (Gordo Soldevila Fig. 4: the extracted and transformed image 210 of the license plate is rectangular; Gordo Soldevila col. 7 lines 13-20 and Fig. 4 discussed above; Gordo Soldevila col. 9 lines 15-24: “Iterative fine-tuning … obtaining the best results”);
obtaining an a target perspective transformation corresponding to the image and the rectangular corrected image (Gordo Soldevila Fig. 4, col. 7 lines 13-20 & col. 9 lines 15-24 discussed above );
calculating a loss value between the target perspective transformation matrix and the perspective transformation matrix (Gordo Soldevila col. 6 lines 46-53: “performs iterative fine tuning in a coarse-to-fine manner”; Gordo Soldevila col. 8 lines 1-15: “The network ends in 23 independent classifiers (one for each position) that perform a softmax and use a cross-entropy loss for training”; Gordo Soldevila col. 9 lines 15-24: “Iterative fine-tuning (k, l), where the network learned on OS is first fine-tuned on Wa+Cl and then fine-tuned again on Wa or Cl leads to the best results”;); and
updating the deep learning model using the loss value (Gordo Soldevila col. 6 lines 46-53 & col. 8 lines 1-15 discussed above teaches performing iterative fine-tuning, i.e., updating, of the model using softmax cross-entropy loss optimization).
However, Gordo Soldevila does not appear to explicitly teach that the perspective transformation is performed by applying a perspective transformation matrix and limiting a plurality of perspective transformation parameters of the perspective transformation matrix according to a shooting information of the image capture unit.
Pertaining to the same field of endeavor, Alhussein teaches generating a perspective transformation matrix and limiting a plurality of perspective transformation parameters of the perspective transformation matrix according to a shooting information of the image capture unit (Alhussein pg. 50, §D. Perspective Rectification: “The planar homography is a well-known technique, which is usually applied for correcting perspective distortion of the camera … The perspective rectification of the non-orthogonally y captured images is achieved by finding four corner points of the VLP in these images, then the homography matrix is determined, which is used to change the position of every pixel of the image into a specific position on its plane”; Alhussein Abstract: “the real images of the vehicles in the outdoor environment, from different directions and different distances are captured. With our proposed method, we achieve an accuracy of 97% and 95% for the simulated and real captured images, respectively”; Alhussein pg. 50 right column: “The output of the planar homography is the rectified image of the VLP. The perspective rectification of the non-orthogonally captured images is achieved by finding four corner points of the VLP in these images. Then, the homography matrix is determined, which is used to change the position of every pixel of the image into a specific position on its plane”; Alhussein eqn. (2); Alhussein pg. 55 left column: “For VLP extraction in images of vehicles captured in varying conditions, such as different background, different capturing angles, and variable distances between the camera and the vehicle, an algorithm is developed”).
Gordo Soldevila and Alhussein are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coarse-to-fine cascade adaptations for license plate recognition with CNN (as taught by Gordo Soldevila) to apply a perspective transformation matrix to the image (as taught by Alhussein) because the combination can correct every pixel in the image (Alhussein pg. 50).

Regarding claim 2, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 1, wherein the step of generating the rectangular corrected image containing the front view of the at least one character according to the image comprises:
marking the image containing a mark range covering the at least one character (Gordo Soldevila col. 1 lines 40-51: “annotated with character bounding boxes to achieve a high accuracy”; Gordo Soldevila col. 7 lines 13-20  discussed above teaches cropping the image to obtain the license plate region, i.e., marking the range covering the characters to be detected; Gordo Soldevila col. 8 lines 23-32: “the edit distance between the transcription and the ground truth annotation divided by the maximum of their lengths”; Alhussein Fig. 3: at least two points are marked on each side of the image region containing characters).

Regarding claim 5, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 4, wherein the shooting information comprises a shooting location, a shooting direction, and a shooting angle (Alhussein Abstract & pg. 55 left column discussed above teaches developing the VLP extraction algorithm according to the angles, distances, and background in which the images are captured; also see Alhussein pg. 48 right column: “We created our own database that comprises images with VLPs rotated in all possible angles and depths”).

	Regarding claim 6, Gordo Soldevila, in view of Alhussein, further teaches a system comprising processing circuits (Gordo Soldevila col. 10 lines 15-28: “These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus … create means for implementing the functions/acts specified in the block or blocks”) that perform the processes described in claim 1. Therefore, claim 6 is rejected using the same rationale as applied to claim 1 discussed above.

Claim 7 is rejected using the same rationale as applied to claim 2 discussed above.

Claim 10 is rejected using the same rationale as applied to claim 5 discussed above.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordo Soldevila et al. (US 9,785,855 B2), in view of Alhussein et al. (ELEKTRONIKA IR ELEKTROTECHNIKA, ISSN 1392-1215, VOL. 25, NO. 5, 2019), and further in view of Al Rashdan et al. (US 2021/0142102 A1 – effective filing date of Nov. 13, 2019), hereinafter referred to as Gordo Soldevila, Alhussein, and Al Rashdan, respectively.
Regarding claim 3, Gordo Soldevila, in view of Alhussein, teaches the image correction method according to claim 2, further comprising:
marking the image, such that the mark range covers the at least one character (Alhussein Fig. 3 discussed above).
However, Gordo Soldevila, in view of Alhussein, does not appear to explicitly teach that when the mark range cannot cover the at least one character, extending the image to obtain an extended image.
Pertaining to the same field of endeavor, Al Rashdan teaches that when the mark range cannot cover the at least one character, extending the image to obtain an extended image (Al Rashdan ¶0122: “the bounding box process 1022 may use the corner points to determine the region of pixels that make up the sub-images containing only the region of interest. To ensure full detection of the gauge face, and to mitigate the potentially erosive effects of the thresholding, the gauge detection processing flow 1000 may include boundary enlarger 1024. The boundary enlarger 1024 is configured to enlarge the sub-images 1030 defined by the bounding box process 1022. By way of non-limiting example, the boundary enlarger 1024 may be configured to enlarge the sub-images 1030 by a factor of 1.3 in each direction” – Note that Gordo Soldevila, in view of Alhussein already teaches detecting and recognizing the object of interest, i.e., at least one character. Al Rashdan teaches detecting an object of interest in an ROI and adjusting the size so that the object is fully in the image, also see Al Rashdan ¶0032: “equipped with optical character recognition on top of each individual gauge” – indicating that the object of interest, i.e., gauge contains at least one character).
Gordo Soldevila, in view of Alhussein, and Al Rashdan are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coarse-to-fine cascade adaptations for license plate recognition with CNN using a perspective transformation matrix (as taught by Gordo Soldevila, in view of Alhussein) to adjust the ROI size (as taught by Al Rashdan) because combination ensures that the objects of interest are fully detected (Al Rashdan ¶0122).

Claim 8 is rejected using the same rationale as applied to claim 3 discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667